DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendments filed on 30 June 2022 and 26 July 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Election/Restrictions
3. Applicant’s election without traverse of the species of the combination of each of SEQ ID NO: 1-30 in the reply filed on 26 July 2022 is acknowledged.
	Note that the response of 26 July 2022 states:
	“The language of claim 27 has been amended to clarify the intended meaning of the claim, i.e. that the DNA probes encompass a set of probes, a plurality of subsets of the probes each having the sequence of each one of SEQ ID NO:1 through SEQ ID NO:30. It is respectfully submitted that claim 27 refers to the probes “having a nucleic acid sequence of each one of” the claimed sequences, which does not encompass partial sequences.”

Claim Status
4.   Claims 1, 3-8, 15-16 and 21-27 are pending.
	Claims 8, 15-16, and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that these claims require genes in addition to the elected combination of genes and thereby encompasses non-elected species. Also note that these claims do not include the correct status identifier. Claims 8, 15-16 and 21-25 should have the status identifier of “(withdrawn).”
Claims 1, 3-7, 26, and 27 read on the elected invention and have been examined herein. 
Claim 27 is allowed.
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the expression of the genes and a good (DHITsig-negative) or poor (DHITsig-positive) prognosis of a subject with an aggressive B-cell lymphoma.  As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the steps of “determining” the molecular subgroup of the B-cell lymphoma based on the gene expression signature. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the “determining” steps may be performed by mental processes. For example, one may make mental conclusions regarding the classification of a subject as DHIT-pos or DHIT-neg. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The recited non-patent ineligible step of preparing a gene expression profile from a biopsy obtained from the subject is part of the data gathering process required to observe the judicial exception and is not a practical application of the judicial exception.
The additionally recited administering step is conditional and only occurs in those instances in which it is determined that the molecular subtype is DHITsig-pos (claim 1) or DHITsig-neg (claim 3). Note that the claims recite “wherein if it is determined that the molecular subtype is”. The claims do not require that the particular molecular subtype is in fact determined. Claim 1, and the claims that depend therefrom, encompass methods wherein it is not determined that the aggressive B-cell lymphoma is DHITsig-pos and thereby no administering step occurs. Similarly, claim 3, and the claims that depend therefrom, encompass methods wherein it is not determined that the aggressive B-cell lymphoma is DHITsig-neg and thereby no administering step occurs.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
The claims encompass performing any assay that determines a gene expression profile. Methods for assaying for gene expression levels were well-known, routine and conventional in the prior art.  This finding is evidenced by the teachings in the specification (para [0058]) which states “Any suitable quantification method as described herein or known in the art can be used, such as without limitation, PCR, quantitative RT-PCR, real-time PCR, digital PCR, RNA amplification, in situ hybridization, immunohistochemistry, immunocytochemistry, FACS, SAGE, RNAseq, etc.”
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states that “Independent claims 1 and 3 now presented require the administration of a specific therapy contingent upon the determination of the molecular subgroup of the aggressive B-cell lymphoma. The claims thus integrate the recited judicial exceptions into a specific and practical application.”
This argument and the amendments to the claims have been fully considered but do not obviate the rejection. The claims do not necessarily require that the administering step is performed because the administering step is conditional. Claim 1 recites that the molecular subject is DHITsig-pos if the listed genes are overexpressed or under expressed in the biopsy and if it is determined that the molecular subgroup is DHITsig-pos, administering one of the recited therapies. Claim 1, and the claims that depend therefrom, encompass methods wherein the recited expression pattern is not detected and it is not determined that the aggressive B-cell lymphoma is DHITsig-pos and thereby no administering step occurs. Similarly, claim 3, and the claims that depend therefrom, encompass methods wherein it is not determined that the aggressive B-cell lymphoma is DHITsig-neg and thereby no administering step occurs.
This rejection may be obviated by amendment of, e.g., claim 1 to require that the DHITsig-pos molecular subgroup is detected and upon the determination of the DHITsig-pos molecular subgroup, administering the recited therapies.  For example, claim 1 could be amended to recite “determining that the molecular subgroup of the aggressive B-cell lymphoma is a positive double hit signature (DHITsig-pos) lymphoma based upon the detection of overexpression of OR131…and SYBU in the biopsy; and underexpression of GPR137B….and IL21R in the biopsy; and administering to the subject determined to have the DHITsig-pos lymphoma one or more of: a dose intensive immunochemotherapy…”.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 7 are indefinite because the claims recite that the method is one for administering a therapy for a subject with an aggressive B-cell lymphoma, however, the administering step is conditional and need not occur. In those instances in which the aggressive B-cell lymphoma is not determined to be a DHITsig-pos lymphoma (as is encompassed by the claims in view of the “if” language), then the administering step does not occur. If the aggressive B-cell lymphoma is not determined to be a DHITsig-pos lymphoma and no administering step is performed, it is unclear as to how the claims accomplish the objective set forth in the preamble of the claims of “administering a therapy for a subject with an aggressive B-cell lymphoma.” Thereby, the metes and bounds of the claimed subject matter is not clear.
Claims 3-5 and 26 are indefinite because the claims recite that the method is one for administering a therapy for a subject with an aggressive B-cell lymphoma, however, the administering step is conditional and need not occur. In those instances in which the aggressive B-cell lymphoma is not determined to be a DHITsig-neg lymphoma (as is encompassed by the claims in view of the “if” language), then the step of administering R-CHOP does not occur. If the aggressive B-cell lymphoma is not determined to be a DHITsig-neg lymphoma and no administering step is performed, it is unclear as to how the claims accomplish the objective set forth in the preamble of the claims of “administering a therapy for a subject with an aggressive B-cell lymphoma.” Thereby, the metes and bounds of the claimed subject matter is not clear.
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Staudt et al (WO 2015/069790) discloses methods for determining the subtype of B-cell lymphoma comprising assaying a biopsy sample from a subject having a lymphoma to determine a gene expression signature in the sample, determining the subtype of B-cell lymphoma based on the gene expression signature, and selecting a treatment for the subject based on the determined subtype of B-cell lymphoma (e.g., para [0006-0007]). Staudt teaches that gene expression levels were determined using nucleic acid probes, including a nucleic acid probe identical to present SEQ ID NO: 2 (see SEQ ID NO: 94 therein); a nucleic acid probe identical to present SEQ ID NO: 15 (SEQ ID NO: 1330 therein); a nucleic acid probe identical to present SEQ ID NO: 21 (SEQ ID NO: 1774 therein), and a nucleic acid probe identical to present SEQ ID NO:  3 (SEQ ID NO: 178 therein). However, Staudt does not teach or suggest detecting gene expression levels using probes comprising each of SEQ ID NO: 1-30.  
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634